DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 5, 2022.  Claims 21-30 and 32-40 are currently pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 3, 2016. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2016-193919 application as required by 37 CFR 1.55.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy JAPAN 2016-038777 filed 03/01/2016 has been filed in parent Application No. 15/553653.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Please Amend the Title: IMAGING DEVICE HAVING A PLURALITY OF ELECTRODES WITH A PHOTOELECTRIC CONVERSION LAYER FORMING A PHOTOELECTRIC CONVERISON UNIT

Allowable Subject Matter
Claims 21-30 and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 21, the prior art of record individually or in combination fails to teach a light detecting device as claimed, comprising: a substrate comprising a first surface and a second surface, the first surface being a light incident surface of the substrate and the second surface being opposite to the first surface; and a first photoelectric conversion unit disposed above the first surface of the substrate, the first photoelectric conversion unit comprising: a first electrode; a photoelectric conversion layer; a second electrode; a third electrode; a fourth electrode; and an insulating layer, more specifically in combination with wherein the photoelectric conversion layer is disposed between the second electrode and the first, third, and fourth electrodes, wherein the first, third, and fourth electrodes are disposed between the photoelectric conversion layer and the first surface of the substrate, wherein, in a plan view, at least a part of the fourth electrode is disposed between the first electrode and the third electrode, wherein a first region of the insulating layer is disposed between the photoelectric conversion layer and the third electrode, wherein a second region of the insulating layer is disposed between the photoelectric conversion layer and the part of the fourth electrode, wherein a third region of the insulating layer is disposed between the first electrode and the fourth electrode, and wherein a fourth region of the insulating layer is disposed between the third electrode and the fourth electrode; and a semiconductor region disposed at the second surface of the substrate, wherein the semiconductor region is electrically coupled to the first electrode.
Claims 22-30 and 32-35 are allowed because of their dependency on claim 21.
In regards to claim 36, the prior art of record individually or in combination fails to teach an electronic apparatus as claimed, comprising: an optical lens; a light detecting device, comprising: a substrate comprising a first surface and a second surface, the first surface being a light incident surface of the substrate and the second surface being opposite to the first surface; a first photoelectric conversion unit disposed above the first surface of the substrate, the first photoelectric conversion unit comprising: a first electrode; a photoelectric conversion layer; a second electrode; a third electrode; a fourth electrode; and an insulating layer, wherein the photoelectric conversion layer is disposed between the second electrode and the first, third, and fourth electrodes, more specifically in combination with wherein the first, third, and fourth electrodes are disposed between the photoelectric conversion layer and the first surface of the substrate, wherein, in a plan view, at least a part of the fourth electrode is disposed between the first electrode and the third electrode, wherein a first region of the insulating layer is disposed between the photoelectric conversion layer and the third electrode, wherein a second region of the insulating layer is disposed between the photoelectric conversion layer and the part of the fourth electrode, wherein a third region of the insulating layer is disposed between the first electrode and the fourth electrode, and wherein a fourth region of the insulating layer is disposed between the third electrode and the fourth electrode; and a semiconductor region disposed at the second surface of the substrate, wherein the semiconductor region is electrically coupled to the first electrode; a driving circuitry; and a signal processor.
In regards to claim 37, the prior art of record individually or in combination fails to teach a light detecting device as claimed, comprising: a substrate comprising a first surface and a second surface, the first surface being a light incident surface of the substrate and the second surface being opposite to the first surface; and a first photoelectric conversion unit disposed above the first surface of the substrate, the first photoelectric conversion unit comprising: a first electrode; a photoelectric conversion layer; a second electrode; a third electrode; a fourth electrode; and an insulating layer; and more specifically in combination with wherein the photoelectric conversion layer is disposed between the second electrode and the first, third, and fourth electrodes, wherein the first, third, and fourth electrodes are disposed between the photoelectric conversion layer and the first surface of the substrate, wherein, in a plan view, at least a part of the fourth electrode is disposed between the first electrode and the third electrode, wherein a first region of the insulating layer is disposed between the photoelectric conversion layer and the third electrode, wherein a second region of the insulating layer is disposed between the photoelectric conversion layer and the part of the fourth electrode, wherein a third region of the insulating layer is disposed between the first electrode and the fourth electrode, wherein a fourth region of the insulating layer is disposed between the third electrode and the fourth electrode, and wherein a voltage applied to the fourth electrode is less than a voltage applied to the third electrode during a charge storage period.
Claims 38-41 are allowed because of their dependency on claim 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed January 5, 2022, with respect to claims 21, 36 and 37 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878